USDC IN/ND case 3:18-cv-00760-JD-MGG document 79 filed 02/17/21 page 1 of 18


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION

 DUSTIN E. MCGUIRE,

                        Plaintiff,

                       v.                             CAUSE NO.: 3:18-CV-760-JD-MGG

 JULIE KOLODZIEJ, as Administrator of
 the Estate of DR. JOSEPH M.
 THOMPSON, et al.,

                       Defendants.

                                     OPINION AND ORDER

       Dustin E. McGuire, a prisoner without a lawyer, filed a motion for leave to

amend along with a proposed second amended complaint. 1 ECF 72. He also filed a

motion for a preliminary injunction. ECF 73. “Leave to amend is to be ‘freely given

when justice so requires.’” Liu v. T&H Machine, 191 F.3d 790, 794 (7th Cir. 1999) (quoting

Payne v. Churchich, 161 F.3d 1030, 1036 (7th Cir. 1998) and Fed. P. Civ. P. 15(a)). A filing

by an unrepresented party “is to be liberally construed, and a pro se complaint, however

inartfully pleaded, must be held to less stringent standards than formal pleadings

drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quotation marks and

citations omitted). Nevertheless, pursuant to 28 U.S.C. § 1915A, the court must review

the merits of a prisoner complaint and dismiss it if the action is frivolous or malicious,




       1McGuire previously filed a motion to amend (ECF 63) with a different proposed amended
complaint, but that motion will be denied as moot due to the later filed motion.
USDC IN/ND case 3:18-cv-00760-JD-MGG document 79 filed 02/17/21 page 2 of 18


fails to state a claim upon which relief may be granted, or seeks monetary relief against

a defendant who is immune from such relief.

       McGuire was originally granted leave to proceed against Dr. Joseph Thompson

in his individual capacity for monetary damages for delaying the receipt of proper

medical treatment for his wrist after he fell on October 1, 2016, in violation of the Eighth

Amendment. See ECF 5. Because Dr. Thompson passed away on May 5, 2019, Julie

Kolodziej, as the administrator of his estate, was substituted as the plaintiff in this

action. See ECF 46. The court subsequently allowed McGuire to amend his complaint in

order to bring an additional damages claim against Dr. Nancy Marthakis for failing to

provide him with pain medication and/or adequate medical treatment for his wrist

beginning in late September of 2018. See ECF 48.

       In his motion to amend, McGuire indicates he wishes to add Corizon and

Wexford as additional defendants, and he states that “[e]vents have occurred since

plaintiff filed his complaint which are similar in nature to the violations alleged in the

complaint filed on September 14, 2018.” ECF 72 at 1. The attached proposed second

amended complaint names Julie Kolodziej, as the administrator of the estate of Dr.

Joseph Thompson, Dr. Nancy Marthakis, Corizon, and Wexford as defendants. Many of

the facts are largely identical to those set forth in the original and amended complaints,

and any relevant differences will be added below. The current defendants have filed a

response in opposition to McGuire’s motion, arguing that the amendment would be

futile, that he unduly delayed bring his new claims, and that he has repeatedly failed to

cure deficiencies. See generally ECF 74.


                                              2
USDC IN/ND case 3:18-cv-00760-JD-MGG document 79 filed 02/17/21 page 3 of 18




      Allegations in the Proposed Second Amended Complaint

      McGuire is an inmate at the Indiana State Prison. On October 1, 2016, he was

injured by falling down the stairs. As a result, he was seen by Nurse Collins for his

injuries, which included a swollen left wrist. Nurse Collins informed Dr. Thompson of

McGuire’s injuries; however, he did not come out of his office to personally observe

them. The next day, Nurse Collins again examined McGuire and noted that McGuire’s

left wrist was hurting and swollen with a bump on the top and a bruise on the palm.

She informed Dr. Thompson of these injuries, but he again did not come out of his office

to personally examine them. He did, however, prescribe Tylenol #3 for the pain.

      On October 3rd, McGuire’s wrist was x-rayed. The x-ray technician told McGuire

that the results would likely look “normal” due to the swelling. The technician told Dr.

Thompson that the wrist needed to be x-rayed after the swelling went down. However,

Dr. Thompson waited nearly eight months to order an x-ray for McGuire’s wrist. The x-

ray revealed McGuire’s wrist was broken. Dr. Thompson then ordered a second x-ray,

which again showed that McGuire had a broken wrist. Dr. Thompson scheduled him to

see an orthopedic surgeon on June 29, 2017, who applied a cast to McGuire’s left wrist.

After the cast was removed, the orthopedic specialist recommended surgery.

      On September 14, 2017, McGuire was seen by hand surgeon, Randolph J. Ferlic.

He told McGuire that surgery was required because Dr. Thompson waited too long to

put his wrist in a cast. McGuire had wrist surgery on January 8, 2018. During a post-


                                            3
USDC IN/ND case 3:18-cv-00760-JD-MGG document 79 filed 02/17/21 page 4 of 18


surgery follow-up visit on March 13, 2018, Dr. Ferlic informed McGuire that he would

need ongoing physical therapy for his wrist. He also noted that if he was still having

pain or discoloration by October, his wrist would need to be evaluated. He was never

given physical therapy.

       In September of 2018, McGuire’s wrist turned purple and began causing him an

extreme amount of pain. Later that month, he saw Dr. Nancy Marthakis and informed

her of the pain. She ordered an x-ray. The x-ray, which was performed on September 28,

2018, showed “internal fixation of the scaphoid“ with a “partial nonunion” but “no

acute fracture or dislocation.” ECF 72-1 at 10 & ECF 72-2 at 188. When McGuire met

with Dr. Marthakis to discuss those results on November 13, 2018, she told him

“nothing has changed” since his surgery. ECF 72-1 at 10. Despite McGuire’s repeated

complaints of pain and requests for additional help, Dr. Marthakis refused to order

physical therapy, have his wrist reevaluated further, or provide any pain medication.

       Approximately one year later, McGuire’s wrist turned purple again and became

cold to the touch. He saw Dr. Marthakis on December 3, 2019. He was in “so much pain

that [he] was crying.” Id. She noted the discoloration and prescribed naproxen, an anti-

inflammatory pain medication. According to McGuire, Dr. Marthakis denied his

requests for physical therapy and reevaluation due to cost concerns. Allegedly, she also

told McGuire, “I won’t see you for your left wrist anymore because you [have] a federal

lawsuit” pending. Id. at 11.

       In February of 2020, he stopped Dr. Marthakis on her way to work and told her

that the naproxen was not helping. She repeated that she would not see him due to the


                                            4
USDC IN/ND case 3:18-cv-00760-JD-MGG document 79 filed 02/17/21 page 5 of 18


lawsuit. He subsequently put in multiple healthcare requests but has not been

evaluated since December 3, 2019. On December 4, 2020, he saw Dr. Marthakis for a

chronic care visit. When he tried to discuss his ongoing wrist issues, she told him to

leave her office. McGuire alleges that he is still having pain and discoloration in his left

wrist as of the date of this filing.

       McGuire has sued both Dr. Thompson—who has since been substituted by the

administrator of his estate—and Dr. Marthakis for monetary damages. He now wishes

to add monetary damages claims against Corizon and Wexford as the medical

providers contracted by the Indiana Department of Correction to provide care to

inmates. Finally, he requests injunctive relief in the form of adequate medical care for

his current wrist issues.



       Analysis of McGuire’s Claims

       Under the Eighth Amendment, inmates are entitled to constitutionally adequate

medical care. Estelle v. Gamble, 429 U.S. 97, 104 (1976). To establish liability, a prisoner

must satisfy both an objective and subjective component by showing: (1) his medical

need was objectively serious; and (2) the defendant acted with deliberate indifference to

that medical need. Farmer v. Brennan, 511 U.S. 825, 834 (1994). A medical need is

“serious” if it is one that a physician has diagnosed as mandating treatment, or one that

is so obvious that even a lay person would easily recognize the necessity for a doctor’s

attention. Greeno v. Daley, 414 F.3d 645, 653 (7th Cir. 2005). On the subjective prong, the

plaintiff must establish that the defendant “acted in an intentional or criminally reckless


                                               5
USDC IN/ND case 3:18-cv-00760-JD-MGG document 79 filed 02/17/21 page 6 of 18


manner, i.e., the defendant must have known that the plaintiff was at serious risk of

being harmed and decided not to do anything to prevent that harm from occurring even

though he could have easily done so.” Board v. Farnham, 394 F.3d 469, 478 (7th Cir. 2005)

(internal quotation marks, brackets, and citations omitted).

       Here, as to the claims involving Dr. Thompson, he was allegedly aware he

needed to order another x-ray after the swelling in McGuire’s wrist went down, but he

nevertheless delayed getting that x-ray for nearly eight months. This delay in treatment

harmed McGuire. Because the complaint alleges that Dr. Thompson knew McGuire

needed medical attention, but unnecessarily delayed it, the complaint states a plausible

claim against Julie Kolodziej as the administrator of Dr. Thompson’s estate. See Gutierrez

v. Peters, 111 F.3d 1364, 1369 (7th Cir. 1997); Arnett v. Webster, 658 F.3d 742, 752-53 (7th

Cir. 2011); Grieveson v. Anderson, 538 F.3d 763, 779 (7th Cir. 2008).

       As to Dr. Marthakis, she was allegedly aware McGuire was in severe pain due to

his wrist yet delayed providing him pain medication for approximately one year. She

also allegedly refuses to provide any additional treatment or therapy despite knowing

that McGuire is still suffering from his injury. Although further fact-finding may reveal

that Dr. Marthakis had a valid reason for her actions, based on these allegations,

McGuire has stated a plausible claim against her. See Arnett, 658 F.3d at 753 (collecting

cases and noting that a “delay in treating non-life-threatening but painful conditions

may constitute deliberate indifference” and that a “refusal to provide an inmate with

prescribed medication or to follow the advice of a specialist can also state an Eighth




                                              6
USDC IN/ND case 3:18-cv-00760-JD-MGG document 79 filed 02/17/21 page 7 of 18


Amendment claim if the delay exacerbated the injury or unnecessarily prolonged an

inmate’s pain”).

       As to Corizon, the defendants argue that all of the claims against Corizon fall

outside of the statute of limitations. See ECF 74 at 5–6. McGuire admits that Corizon has

not been responsible for providing care within the prison since April 1, 2017, when

Wexford took over the medical contract. See 72-1 at 17, 19. It is undisputed that

Indiana’s two-year limitations period applies to this case. Behavioral Inst. of Ind., LLC v.

Hobart City of Common Council, 406 F.3d 926, 929 (7th Cir. 2005). The proposed amended

complaint was not filed until January 12, 2021, almost four years after Corizon’s

responsibilities within the prison ceased. ECF 72-1. Therefore, amending the complaint

to add Corizon as a defendant would be futile, and Corizon will be dismissed.

       As to Wexford, the defendants argue that McGuire has not plead a valid

constitutional claim against it. A private company performing a state function can be held

liable to the same extent as a municipal entity under Monell v. Dep’t of Soc. Servs. of City of

New York, 436 U.S. 658 (1978). See Rice v. Corr. Med. Servs., 675 F.3d 650, 675 (7th Cir. 2012)

(Monell framework applies to private company providing medical care at correctional

facility). But a corporation “cannot be held liable under § 1983 on a respondeat superior

theory.” Calhoun v. Ramsey, 408 F.3d 375, 379 (7th Cir. 2005). Rather corporate liability

exists only “when execution of a [corporation’s] policy or custom . . . inflicts the injury.”

Id.

       McGuire generally asserts that Wexford, who assumed the responsibility for

prisoner medical care on April 1, 2017, has had continuing policies or procedures since


                                              7
USDC IN/ND case 3:18-cv-00760-JD-MGG document 79 filed 02/17/21 page 8 of 18


that time until the present date that “den[y], delay[], or provide[] low cost alternative

treatments to serious medical conditions and/or they fail to provide access to appropriate

diagnostic testing . . ..” ECF 72-1 at 19. McGuire believes policies and procedures exist

that “favor cutting costs over saving lives” and prevent prisoners from receiving

adequate medical care. Id. He suggests there are alleged contractual financial incentives

that “encourage Wexford to reduce referrals for outside testing and treatment” and

“encourage conservative care to cut costs, which causes their employees to withhold

necessary medical care from prisoners with serious medical conditions requiring

diagnostic testing or outside care.” Id. at 20. McGuire further asserts that Wexford’s

procedure for approving referrals is “extensive and requires several stages of approval

before a prisoner can be approved for outside care” including a “collegial review, in

which, after recommending an outside test or treatment, a prisoner’s treating physician

is required to discuss the inmate’s condition and alternative, lower-cost treatment plans

with the Regional Medical Director” who “frequently overrules treating physicians’

recommendations for outside tests or treatments in favor of cheaper alternatives.” Id.

McGuire asserts that, because of these policies, he has suffered almost four years of

“unnecessary and prolonged pain and suffering and an increased risk of permanent

deformity.” Id.

       The court agrees with the defendants that these alleged policies are not, on their

face, unconstitutional. As noted by the Seventh Circuit, “administrative convenience

and cost may be, in appropriate circumstances, permissible factors for correctional

systems to consider in making treatment decisions.” Roe v. Elyea, 631 F.3d 843, 863 (7th


                                             8
USDC IN/ND case 3:18-cv-00760-JD-MGG document 79 filed 02/17/21 page 9 of 18


Cir. 2011) (emphasis in original). The Constitution is only violated when those factors

are considered “to the exclusion of reasonable medical judgment about inmate health.” Id.

(emphasis in original). McGuire’s proposed amended complaint does not plausibly

suggest that the list of unspecified policies mandated administrative convenience or

cost savings over physician judgment in this case. Rather, he notes that the policies

simply “favor” and “encourage” these things, which is not enough to state a plausible

constitutional violation. See Bissessur v. Indiana Univ. Bd. of Trs., 581 F.3d 599, 602 (7th

Cir. 2009) (To survive dismissal, a complaint must state a claim for relief that is

plausible on its face.).

       Moreover, McGuire has pled facts that specifically undercut such an

interpretation. See Edwards v. Snyder, 478 F.3d 827, 830 (7th Cir. 2007) (A plaintiff can

plead himself out of court if he pleads facts that preclude relief.); McCready v. Ebay, Inc.,

453 F.3d 882, 888 (7th Cir. 2006) (same). Here, McGuire alleges that less than two

months after Wexford assumed the responsibility for medical care within the prison 2

and approximately two weeks after his x-ray results showed his wrist was still

fractured, McGuire was seen by an outside orthopedic surgeon at the direction of Dr.

Thompson. A little over a month later, he visited the orthopedic surgeon again for cast

removal and was informed that surgery would be necessary. A month after that, he was

seen by an outside hand specialist who ordered a CT scan. Two weeks later, the CT scan

was performed, and a little over a month after that he visited the outside hand specialist




       2   Wexford took over the IDOC contract on April 1, 2017.


                                                    9
USDC IN/ND case 3:18-cv-00760-JD-MGG document 79 filed 02/17/21 page 10 of 18


for the second time. The surgery was performed by the hand specialist approximately

two months later, and McGuire visited him for a follow-up two months after that. Based

on these facts—which show that McGuire was seen consistently by outside specialists

within two months of Wexford taking over for Corizon—it is not plausible to infer that

Wexford’s alleged cost-savings policies excluded all reasonable medical judgments

regarding his medical treatment and prevented him from receiving outside care. See e.g.

Barrow v. Wexford Health Servs., Inc., 816 F. Appx. 1, 5 (7th Cir. 2020) (noting that

Wexford’s policies of “collegial review” and “cost minimization” were not facially

unconstitutional and affirming dismissal of inmate’s claim because he did not provide

evidence he was injured by treatment decisions that were driven by cost-savings).

        While McGuire alleges that the new doctor, Dr. Marthakis, later refused to have

his wrist reevaluated, to prescribe him pain medication, or to prescribe him physical

therapy, 3 he does not link her refusals to any specific policy. When read in conjunction

with the facts outlined above, McGuire has not plausibly alleged that Dr. Marthakis’s

actions (or inaction) caused him harm as a result of Wexford’s policies rather than her

own personal decisions. See Roe, 631 F.3d at 863; Taylor v. Wexford Health Sources, Inc.,

No. 15 C 5190, 2016 WL 3227310, *4 (N.D. Ill. June 13, 2016) (dismissing inmate’s Monell

claims because “[i]nstead of tying his injury to specific policies, [he] has chosen to

provide a laundry list of ten alleged policies maintained by Wexford”); Peacock v.



         3 McGuire initially alleges she refused him this care because it “will cost us too much,” but he

later indicates that Dr. Marthakis informed him she would not see him for his wrist anymore because
“you got a federal lawsuit in on your wrist.” ECF 72-1 at 10–11. He also states that Dr. Marthakis told him
she would order an x-ray “even tho I don’t want to because it will cost us money.” Id. at 10. The x-ray was
performed within a few days of this conversation. Id.


                                                    10
USDC IN/ND case 3:18-cv-00760-JD-MGG document 79 filed 02/17/21 page 11 of 18


Rigsby, No. 15 C 1884, 2016 WL 1383232, at *3 (N.D. Ill. Apr. 7, 2016) (inmate’s allegation

of “cost-cutting policy is too speculative and untethered to his injury to support his

claim”); see also Bissessur, 581 F.3d at 602 (“A claim [only] has facial plausibility when

the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id. (internal quotation

marks and citation omitted)). Therefore, amending the complaint to add Wexford as a

defendant would be futile, and Wexford will be dismissed. 4

        In addition to monetary damages, McGuire now seeks injunctive relief to ensure

that the defendants “provide access to any and all necessary adequate medical

treatment required to diagnose [his] serious medical condition.” ECF 72-1 at 24. The

defendants argue that McGuire has not provided any additional facts about the care he

is currently receiving that would state a plausible claim for injunctive relief.5 However,

McGuire has added details about an encounter in February of 2020 in which he

attempted to show Dr. Marthakis the purple color of his wrist but she dismissed him,



        4  Even if McGuire had stated a plausible claim against Wexford or Corizon, the court agrees with
the defendants that he engaged in undue delay in bringing them. McGuire waited over two years since
initiating this lawsuit to attempt to add any claims against Wexford or Corizon. He repeatedly sought to
amend his complaint prior to the instant motion; however, this is the first time Wexford and Corizon are
referenced. See ECF 34, ECF 49, ECF 60, ECF 63, ECF 72. McGuire has not suggested that he only recently
became aware of facts that would support such claims, and he does not attempt to explain the delay in
any way. See Hukic v. Aurora Loan Servs., 588 F.3d 420, 432 (7th Cir. 2009) (courts are afforded broad
discretion to deny leave to amend including situations where there is undue delay). Moreover, allowing
McGuire to add these claims at this stage would be unduly prejudicial to the defendants. Monell claims
are often complex in nature and can involve substantial additional discovery. See Ferguson v. Roberts, 11
F.3d 696, 706 (7th Cir. 1993) (upholding denial of leave to amend because the proposed complaint
“contained ‘new complex and serious charges’ which would undoubtedly require additional discovery
for the defendants to rebut”).

        5 The court previously denied him leave to add a claim for injunctive relief because McGuire did

not provide any details regarding the care (or lack thereof) he had received since a December 2019 visit
with Dr. Marthakis. ECF 62 at 4–5.


                                                   11
USDC IN/ND case 3:18-cv-00760-JD-MGG document 79 filed 02/17/21 page 12 of 18


visits with Dr. Marthakis on December 4th and 11th of 2020 during which Dr. Marthakis

ignored his issues, and alleged multiple unanswered healthcare requests from

December 3, 2019, to the present day. Furthermore, McGuire alleges that the medication

prescribed by Dr. Marthakis is not helping and that he is still having pain, discoloration,

and impaired movement in his left wrist.

       While the court agrees that the facts in the proposed second amended complaint

regarding McGuire’s current medical care are sparse, giving him the benefit of the

inferences to which he is entitled at this stage, he has stated a plausible claim for

injunctive relief. It is the warden who is “a proper defendant [for] injunctive relief [and

is] responsible for ensuring that any injunctive relief is carried out.” Gonzalez v.

Feinerman, 663 F.3d 311, 315 (7th Cir. 2011). Thus, McGuire may proceed against the

Warden of the Indiana State Prison in his official capacity to receive a permanent

injunction to ensure he obtains constitutionally adequate medical care for his left wrist.

That said, the specific requests McGuire describes throughout his complaint—including

receiving care from an outside specialist, participating in physical therapy, and

mandating that the recommendations of a previous doctor are followed—may not be

ordered even if it is ultimately determined that his current medical care is inadequate.

While it is true that the Warden has both the authority and the responsibility to ensure

McGuire receives the medical care to which he is entitled under the Eighth

Amendment, Gonzalez, 663 F.3d at 315, there may be various ways to do so that do not

involve sending McGuire to a specialist, a surgeon, or a physical therapist. Simply put,

McGuire cannot dictate how such medical care is provided. See Westefer v. Neal, 682 F.3d


                                             12
USDC IN/ND case 3:18-cv-00760-JD-MGG document 79 filed 02/17/21 page 13 of 18


679, 683 (7th Cir. 2012) (The Prison Litigation Reform Act mandates that “remedial

injunctive relief must be narrowly drawn, extend no further than necessary to correct

the violation of the Federal right, and use the least intrusive means necessary to correct

the violation of the Federal right.”) (internal quotation marks, brackets, and citations

omitted)); see also Forbes v. Edgar, 112 F.3d 262, 267 (7th Cir. 1997) (Inmates are “not

entitled to demand specific care [nor] entitled to the best care possible.”). Therefore,

injunctive relief—if granted—would be limited to requiring correctional officials to

provide medical treatment for McGuire’s left wrist to the extent required by the

Constitution.



       Preliminary Injunction

       With regard to the separately filed motion for preliminary injunctive relief (ECF

73), “a preliminary injunction is an extraordinary and drastic remedy, one that should

not be granted unless the movant, by a clear showing, carries the burden of persuasion.”

Mazurek v. Armstrong, 520 U.S. 968, 972 (1997). “A plaintiff seeking a preliminary

injunction must establish that he is likely to succeed on the merits, that he is likely to

suffer irreparable harm in the absence of preliminary relief, that the balance of equities

tips in his favor, and that an injunction is in the public interest.” Winter v. Nat. Res. Def.

Council, Inc., 555 U.S. 7, 20 (2008).

       As to the first prong, “the applicant need not show that it definitely will win the

case.” Illinois Republican Party v. Pritzker, 973 F.3d 760, 763 (7th Cir. 2020). However, “a

mere possibility of success is not enough.” Id. at 762. “A strong showing . . . normally


                                             13
USDC IN/ND case 3:18-cv-00760-JD-MGG document 79 filed 02/17/21 page 14 of 18


includes a demonstration of how the applicant proposes to prove the key elements of its

case.” Id. at 763 (quotation marks omitted).

       As to the second prong, “[i]ssuing a preliminary injunction based only on a

possibility of irreparable harm is inconsistent with . . . injunctive relief as an extraordinary

remedy that may only be awarded upon a clear showing that the plaintiff is entitled to

such relief.” Winter, 555 U.S. at 22. “Mandatory preliminary injunctions—those requiring

an affirmative act by the defendant—are ordinarily cautiously viewed and sparingly

issued [because] review of a preliminary injunction is even more searching when the

injunction is mandatory rather than prohibitory in nature.” Mays v. Dart, 974 F.3d 810,

818 (7th Cir. 2020) (quotation marks omitted).

       Additionally,

       [t]he PLRA circumscribes the scope of the court’s authority to enter an
       injunction in the corrections context. Where prison conditions are found to
       violate federal rights, remedial injunctive relief must be narrowly drawn,
       extend no further than necessary to correct the violation of the Federal
       right, and use the least intrusive means necessary to correct the violation
       of the Federal right. This section of the PLRA enforces a point repeatedly
       made by the Supreme Court in cases challenging prison conditions: Prison
       officials have broad administrative and discretionary authority over the
       institutions they manage.

Westefer, 682 F.3d at 683 (quotation marks, brackets, and citations omitted).

       Here, McGuire has not adequately demonstrated how he intends to prove the key

elements of his case with regard to the injunctive relief sought. The sparse details set forth

above regarding his current medical care are enough to state a plausible claim for relief

under the more lenient standards of Federal Rule of Civil Procedure Rule 8, but his

motion does not meet the higher threshold required to obtain a preliminary injunction.


                                               14
USDC IN/ND case 3:18-cv-00760-JD-MGG document 79 filed 02/17/21 page 15 of 18


See Pritzker, 973 F.3d at 763 (7th Cir. 2020). The majority of his motion describes past

events and past medical care—the portion that does refer to his current care is speculative

and lacking in detail. For example, McGuire asserts that there is an “increasing risk that

he may not be able to use his left wrist again,” but he does not provide evidence to

support this assertion. ECF 73 at 4. He also laments the lack of physical therapy at the

Indiana State Prison and speculates that if such services are not offered “the Doctor can

submit it down state for referral to an outside hospital,” but he does not explain how the

alleged lack of physical therapy is currently harming him, considering the significant

amount of time that has elapsed between the injury/prior surgery and the present day.

Id. at 3. See e.g. Winter, 555 U.S. at 22 (courts may not issue a preliminary injunction based

“only on a possibility of irreparable harm”). Therefore, the motion will be denied.



        Motion for Extension of Time

        Finally, McGuire filed a motion seeking additional time to reply to the defendants’

response to his motion to amend and motion for preliminary injunction. ECF 75. His reply

was due on February 1, 2021, see N.D. Ind. L.R. 7-1(d)(3), but McGuire did not date his

motion until February 4, 2021, making the motion several days too late. Id. at 2. 6 McGuire

has not shown good cause to extend the deadline after the fact. He alleges that he has no

access to the prison law library to investigate his case due to Covid-19 restrictions, but

this does not explain the late extension request. Moreover, although McGuire states that



        6   The motion was scanned and emailed from the Indiana State Prison on February 5, 2021. ECF 75
at 1.


                                                    15
USDC IN/ND case 3:18-cv-00760-JD-MGG document 79 filed 02/17/21 page 16 of 18


he wants an extension in order to obtain court-appointed counsel to assist him with the

case because “it’s very complicated and I personally don’t know how to respond to their

response,” 7 the court has since denied that request because he did not make a reasonable

attempt to obtain counsel on his own. See ECF 77. 8 This case has been pending for almost

two and a half years. In light of this and the fact that McGuire only recently attempted to

add the additional claims and defendants to this lawsuit, the court finds it is in the

interests of justice to deny the request for extension of time—which is related to the

request for counsel—and to proceed without further delay.9

        For these reasons, the court:

        (1) DENIES AS MOOT the motion to amend (ECF 63);

        (2) GRANTS IN PART AND DENIES IN PART the motion to amend (ECF 72) as

described in this order;

        (3) DIRECTS the clerk to separately docket the second amended complaint



         7 McGuire also asserts that, without an attorney, he will be “unable to properly investigate all facts
necessary for successful litigation of my case because it will require documents that I won’t be allowed to
access along with other extensive work.” ECF 75 at 1. He points to a letter he sent to the clerk asking the
court to order the defendants to turn over discovery materials—namely “all informal and formal grievances
starting from October 1, 2016” and “any and all medical records . . . from October 1, 2016 to current”—as
proof that he cannot obtain the information. ECF 70. However, there is no indication that formal discovery
has been initiated by McGuire or that court intervention would be appropriate at this time. See generally
N.D. Ind. L.R. 26-1 & 26-2; see also N.D. Ind. L.R. 37-1.

        8 In that order the court explained, in detail, the steps McGuire needs to take to try to obtain a
lawyer if he still wishes to do so. ECF 77 at 3. The court hereby ADVISES McGuire that he should also
include a copy of this order with any communications he sends to potential attorneys.

         9 McGuire filed a “response” to the court’s order denying him counsel (ECF 78), but nothing in

that response provides a basis for revisiting that decision. McGuire does not assert that he has made any
other effort to obtain counsel on his own, nor does he dispute the court’s characterization of his original
efforts. Moreover, although he asks the court to delay ruling on the motion to amend and the motion for
preliminary injunction until he obtains counsel, as described above, he has not provided a sufficient
reason to do so.


                                                      16
USDC IN/ND case 3:18-cv-00760-JD-MGG document 79 filed 02/17/21 page 17 of 18


(ECF 72-1) along with its exhibits (ECF 72-2);

       (4) GRANTS Dustin E. McGuire leave to proceed against Julie Kolodziej, as

administrator of the estate of Dr. Joseph M. Thompson, for Dr. Thompson’s delay in

providing him with adequate medical treatment for his wrist after he fell on October 1,

2016, in violation of the Eighth Amendment;

       (5) GRANTS Dustin E. McGuire leave to proceed against Dr. Nancy Marthakis

for failing to provide him with pain medication and/or adequate medical treatment for

his wrist beginning in late September of 2018, in violation of the Eighth Amendment;

       (6) DIRECTS the clerk to add the Warden of the Indiana State Prison in his

official capacity as a defendant;

       (7) GRANTS Dustin E. McGuire leave to proceed against the Warden of the

Indiana State Prison in his official capacity for injunctive relief to ensure he is provided

with constitutionally adequate medical care for his left wrist as required by the Eighth

Amendment;

       (8) DISMISSES Corizon and Wexford;

       (9) DISMISSES all other claims;

       (10) DIRECTS the clerk to request Waiver of Service from (and, if necessary, the

United States Marshals Service to serve process on) the Warden of the Indiana State

Prison at the Indiana Department of Correction with a copy of this order and the second

amended complaint, pursuant to 28 U.S.C. § 1915(d);

       (11) ORDERS, pursuant to 42 U.S.C. § 1997e(g)(2), Julie Kolodziej, as

administrator of the estate of Dr. Joseph M. Thompson, Dr. Nancy Marthakis, and the


                                             17
USDC IN/ND case 3:18-cv-00760-JD-MGG document 79 filed 02/17/21 page 18 of 18


Warden of the Indiana State Prison to respond to the second amended complaint, as

provided for in the Federal Rules of Civil Procedure and N.D. Ind. L.R. 10-1(b), only to

the claims for which Dustin E. McGuire has been granted leave to proceed in this

screening order;

      (12) DENIES the motion for a preliminary injunction (ECF 73); and

      (13) DENIES the motion for extension of time (ECF 75).

      SO ORDERED on February 17, 2021

                                                /s/JON E. DEGUILIO
                                                CHIEF JUDGE
                                                UNITED STATES DISTRICT COURT




                                           18
